Citation Nr: 0910298	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-26 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2008.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

The evidence does not show that the Veteran is precluded from 
substantially gainful employment as a result of his service-
connected post traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of June 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the Veteran was 
apprised on how VA establishes effective dates.  The notice 
predated the rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In the 
present case, outpatient treatment records have been 
obtained.  Such records have been reviewed and do not 
reference other potentially outstanding documents.  Moreover, 
the Veteran has not identified other pertinent records that 
may be available.  Additionally, the appellant was afforded 
two VA examinations and was afforded a hearing before the 
undersigned.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned if: 1) there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and there 
must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The Veteran's TDIU claim was received in March 2006.  At that 
time, a 70 percent rating was in effect for PTSD.  Therefore, 
the Veteran does meet the thresholds for an award of TDIU as 
set forth under 38 C.F.R. § 4.16(a).  However, in order for 
the claim to be granted, it must additionally be shown that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in March 
2006, the Veteran indicated that he had last worked full time 
in 2002 as a janitor.  His employment history included work 
in construction/landscaping from 1999 to 2000, and work as a 
janitor from 2000 to 2002.  That form further indicated that 
the Veteran had completed two years of college.  He listed no 
additional education or training.

A VA examination report of July 2006 notes the examiner found 
that: the Veteran's PTSD symptoms were moderate; he did not 
see evidence there would be a significant change in the 
Veteran's functioning in the next 6-12 months; he is not 
getting specific treatment for PTSD; he is getting treatment 
for substance abuse; he is not currently working; there was 
no evidence that there was grossly impaired social 
functioning, although he reported a tendency to isolate 
himself; there was no impairment in thought processing or 
communication; and there was no evidence of another 
psychiatric disorder other than possible alcohol abuse.  He 
opined that he did not find any evidence that the Veteran's 
PTSD symptoms precluded employment, even though certain work 
settings would prove difficult.  He also opined that he did 
not find evidence that any psychiatric disorder precludes 
activities of daily living.

In a VA Form 21-4138 of April 2007 the Veteran stated that he 
last worked at Housekeeping for the VA in North Little Rock 
and was relieved of his duties for missing too many days of 
work as a result of being intoxicated due to his PTSD.  He 
further stated he felt he could not do his job correctly, and 
mentioned his inability to get along with people and getting 
drunk just to deal with people telling him what to do.  

In a VA examination report of July 2007 the examiner found 
that: the Veteran had moderate PTSD symptoms that had 
persisted over the years; he did not see evidence there would 
be a significant change in the Veteran's functioning over the 
next 6-12 months; he is not specifically getting treatment 
for his PTSD; he tends to be socially isolated; he uses 
alcohol but denied use of drugs; there was no impairment in 
thought processing or communication; and that he would meet 
the criteria for a diagnosis of alcohol abuse present course 
uncertain.  He opined that he "did not find evidence that 
post-traumatic stress disorder symptomatology precluded 
employment although I think certain work settings would be 
very difficult for him."  He also opined that he did not 
find that the Veteran's PTSD precluded activities of daily 
living.  

In a VA Form 21-4192 submitted in June 2008, the Veteran 
specifically stated he had last worked in July 2002.  

VA outpatient treatment records of June 2008 note that the 
Veteran was employed doing some night-time work cleaning and 
that he doubles as a guard for the building.

The Veteran contends that his service-connected PTSD 
precludes him from engaging in substantially gainful 
employment.  He testified at the August 2008 hearing that he 
could not drive due to the medication he takes for his PTSD; 
that he can't sleep; he suffers form anxiety; and that he 
forgets names and small tasks to do.  He also testified that 
he was currently working at a night job which he had had for 
the past month, because he preferred to work when there were 
no people around.  Finally, he testified that his PTSD 
prevents him from working in that he cannot work around 
people; that he had last worked for the VA and had lost his 
job due to too many missed days of work because of drinking 
and other things; although he did not retire from his job on 
disability, he was experiencing significant problems with his 
service-connected disabilities at that time. 

The Board acknowledges the Veteran's statements, as detailed 
in pertinent part above.  The Board also acknowledges that he 
is competent to provide evidence as to the observable 
symptoms of his disability, and the impact that it has on his 
daily life.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Nevertheless, a TDIU can not be granted in the absence of a 
finding by a medical professional that the Veteran is 
precluded from employment due to his service-connected 
disabilities.  No such opinion is present in the claims file.  
In fact, an opinion reaching the opposite conclusion is of 
record.

As noted above, in the VA examination reports of July 2006 
and July 2007, the examiner opined that the Veteran's PTSD 
symptoms did not preclude him from employment.  While the 
examiner stated that some work settings would be difficult 
for him, he opined the Veteran was still employable.  
Moreover, the Board notes that the Veteran is currently 
employed.  As noted above, outpatient treatment records of 
June 2008 note that the Veteran is employed in a night 
cleaning job and is also a guard for the building.  At the 
hearing he testified he was employed in a night job.

In conclusion, the competent evidence of record fails to show 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected PTSD.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the appeal is 
denied.

ORDER

Entitlement to TDIU is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


